Citation Nr: 1609208	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a left ankle disability. 

2. Entitlement to service connection for a bilateral knee disability, claimed as secondary to a left ankle condition.

3. Entitlement to service connection for a low back disability, claimed as secondary to a left ankle condition.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The Board remanded the present claims in February 2014 for further development of the record. 

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in a September 2014 VA Audiological Examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran is diagnosed with left ankle arthritis that is etiologically related to his period of active service.

2. The Veteran's bilateral knee and low back disabilities are related to his service-connected left ankle disability.

3. The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ankle disability have been met. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a bilateral knee disability have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3. The criteria for service connection for a low back disability have been met. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4. The criterial for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist the Veteran pursuant to the VCAA. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Nevertheless, the Board finds that a detailed analysis of the VCAA provisions is unnecessary in this case, given the favorable dispositions below. 


Service Connection 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain instances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Of note, arthritis and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102. 

Left Ankle 

The Veteran alleges that he injured his left ankle in-service and that as such, direct service connection is warranted.  

Here, the record reflects that the Veteran has been diagnosed with degenerative arthritis of the left ankle.  Accordingly, the first Hickson element has been met.

With respect to the second Hickson element, service treatment records (STRs) are not available for review per a June 2013 VA Formal Finding of Unavailability.  In this regard, in multiple statements of record, the Veteran has consistently reported that he injured his left ankle while stationed at Fort Sill (between June 1981 and December 1982) when he stepped in a foxhole during field artillery maneuvers.  He stated that he was subsequently treated for a "Potts fracture" of the left ankle at the U.S. Army Community Hospital; the fracture was treated with a cast for a period of 2 to 3 months.  

A DD Form 214 confirms that the Veteran's military occupational specialty was that of a cannon crewman.  Personnel records likewise confirm that he was stationed at Fort Sill between 1981 and 1982.  The Board notes that being out in the field conducting field artillery maneuvers as a cannoneer would be consistent with the facts and circumstances of his service.  

In support of his claim, the Veteran's wife submitted a letter in which she that "my husband broke his ankle" while serving in the Army and that he "wore a foot and a half leg cast for 3 months." See March 28, 2008 Letter from R.B.  To the extent that the Veteran's wife has first-hand knowledge of these events, she is competent to report on them.  The Board has no reason to doubt her credibility at this juncture.  

The Veteran is likewise competent to report that he injured his ankle during field exercises/maneuvers and that he was treated for a Pott's fracture of the left ankle.  The Board finds his statements in this regard to be credible - this is especially so when considering his very consistent (and uncontroverted) accounts of in-service injury, the facts and circumstances of his service outlined above, and his wife's supporting/corroborating statements.   

In summary, in light of the missing STRs, as well as the Veteran's (and his wife's) competent and credible statements concerning in-service injury, the Board finds that Hickson element two has been met in this case. 

It follows that his claim now turns on whether that conceded in-service injury is etiologically related to his current left ankle disorder.

In this case, the only medical nexus opinion of record is in support of the Veteran's claim for service connection.  Specifically, the September 2014 VA ankle examiner opined in an October 2014 addendum that the Veteran's left ankle condition (diagnosed as left ankle fracture, onset 1982, and degenerative joint disease) was at least as likely as not related to the in-service injury (described as injury from stepping in a foxhole).  In rendering this opinion, the examiner reviewed the Veteran's entire VBMS file and considered the Veteran's statements concerning in-service injury and continuity of left ankle symptoms since service.  For these reasons, the Board finds the opinion to be probative as to the issue of nexus.  Again, the Veteran's reports of in-service injury have been deemed to be both competent and credible by the Board; accordingly, it is not inappropriate for the examiner to rely, in part, on his historical accounts of in-service events/injury.  The VA opinion is not otherwise contradicted by any other medical evidence or opinion of record. See also July 2012 VA examiner's finding, noting that the current left ankle condition, diagnosed as degenerative joint disease, was secondary the" significant fracture that he had in-service."  Thus, resolving all doubt in the Veteran's favor, the October 2014 VA opinion, in conjunction with the July 2012 VA opinion, provides the necessary medical nexus needed to grant service connection.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a left ankle disability, diagnosed as degenerative arthritis, is granted. See 38 U.S.C.A. § 5107(b). 

Secondary Claims - Knees and Low Back

The Veteran primarily asserts that his bilateral knee and low back disabilities are secondary to the now-service connected left ankle disability.  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As an initial matter, recent VA examination reports confirm lumbosacral sprain, degenerative arthritis of the lumbar spine, and bilateral knee degenerative arthritis.  Accordingly, the first Wallin element has been met with respect to the claimed bilateral knee and low back disabilities.

As note, the Board has granted service connection for a left ankle disability herein.  Thus, the second Wallin element has been met. 

With respect to the third Wallin element (i.e., nexus) the record contains two VA medical opinions addressing secondary service connection.  

Indeed, an October 2014 examiner opined that the Veteran's ongoing back pain was not caused by the left ankle fracture and that the mild ankle strain did not cause his bilateral knee arthritis.  The examiner provided minimal rationale for the opinion; failed to address aggravation; and did not consider the Veteran's antalgic gait (noted on the 2012 VA examination report).  For these reasons, the Board finds the opinion to be of no probative value.  

The Veteran also underwent a VA knee/back examination in July 2012.  The examiner found that the Veteran had a "significant" antalgic gait as a result of his ankle.  He expressly opined that it was at least as likely as not that the Veteran's bilateral knee and low back disabilities were secondary to his antalgic gait from his ankle condition.  

The Board finds the July 2012 VA opinion to be the most probative of record since it was rendered after a comprehensive review of the claims file, consideration of the Veteran's statements concerning onset/symptoms, and a thorough physical examination of the Veteran and his gait/ankle.  

The 2012 VA opinion is not otherwise contradicted by any other probative medical evidence or opinion of record.  Thus, resolving all doubt in the Veteran's favor, the July 2012 opinion provides the necessary medical nexus needed to grant service connection for bilateral knee and low back disabilities on a secondary basis. 38 C.F.R. § 3.310.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for degenerative arthritis of the bilateral knees and low back is granted. See 38 U.S.C.A. § 5107(b). 

Tinnitus

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to acoustic trauma experienced during active service.  He specifically contends that he was exposed to loud noises while working with cannons/artillery.  As noted above, a DD Form 214 confirms that the Veteran's MOS was that of a cannon crewman.  Personnel records likewise confirm that duties included cannoneer, cannon crewman, and assistant gunner.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma. 38 U.S.C.A. § 1154(a). 

Again, the Veteran's STRs are unavailable per a June 2013 VA Formal Finding. 

The Veteran underwent a VA audiological examination in October 2008.  The examiner noted that the Veteran had been exposed to "excessive" noise when he was a cannon crewman.  The examiner opined that tinnitus was not related to service.  Another VA audiological examination was conducted in September 2014, at which time the examiner again noted that the Veteran had been exposed to hazardous noise in-service.  The examiner opined that his tinnitus was at least as likely related to his hearing loss.  Notably, neither the 2008 nor the 2014 examiner acknowledged or otherwise addressed the Veteran's statements concerning the onset of the ringing in his ears while in-service, and near-continuous symptoms thereafter. 

In this regard, the Veteran has provided numerous statements indicating that he experienced ringing/tingling/popping in his ear after working with cannons/artillery, and that he experienced the same symptoms near-continuously to the present day. See, e.g., March 2008 Statement from Veteran.  The Veteran's wife also submitted a statement to this effect, noting that he has "often complained over the years of ringing, popping, and clogging in his ears." 

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A Veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question. 

Here, as noted, the Veteran has asserted that he has suffered from tinnitus since service.  The Board acknowledges the VA examiners' negative opinions.  However, in weighing the Veteran's competent and credible assertions concerning continuing tinnitus symptomatology versus the VA medical opinions, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus. See 38 U.S.C.A § 5107. 


ORDER

Entitlement to service connection for a left ankle disability is granted. 

Entitlement to service connection for a bilateral knee disability, as secondary to the left ankle disability, is granted. 

Entitlement to service connection for a low back disability, as secondary to the left ankle disability, is granted. 

Entitlement to service connection for tinnitus is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


